Citation Nr: 1523482	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-17 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for degenerative disc disease C5-6.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for mild scoliosis, degenerative change of the thoracic spine, and multilevel degenerative disc disease.

4. Entitlement to service connection for pes planus, to include as secondary to the service-connected disability of bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to June 1988.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In April 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The bilateral pes planus and back disability claims are remanded in part because additional VA treatment notes have been associated with the claims file since the last adjudication of the claims, and no supplemental statement of the case was issued.  However, these records contain no evidence pertinent to the hearing loss claim; therefore, that issue need not be remanded for further adjudication by the agency of original jurisdiction (AOJ) based on additional evidence. 

The issues of entitlement to service connection for bilateral pes planus and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. On April 30, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to service connection for degenerative disc disease C5-6 is requested.

2. The competent evidence does not establish a hearing loss disability in the right ear as defined by VA regulations. 

3. Left ear hearing loss did not have its onset in service or within one year of the Veteran's discharge from service and is not shown to be a result of disease, event, or injury in service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. In the present case, the appellant has withdrawn this appeal of the issue of entitlement to service connection for degenerative disc disease C5-6 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in September 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. See Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination. The Veteran's service treatment records, VA treatment records, and the report of an October 2011 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of the claim. 

The record reflects that the Veteran applied for disability benefits from the Social Security Administration (SSA) and was denied.  The claims file documents efforts to obtain these records from SSA, which yielded a negative response.  The Veteran was advised that these records were not available and asked to submit any SSA records in his possession.  No response was received. The Veteran has not identified any other outstanding records that need to be obtained for an equitable adjudication of the claim.

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and history, and evaluated the Veteran. There is nothing to suggest that the clinical findings or opinion is not sufficiently grounded in the facts of the case or that the examiner reached an arbitrary conclusion. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Bilateral Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1131. Connecting the disability to service may be accomplished through affirmative evidence that shows inception or aggravation during service, even for disabilities that first manifest after service, or that otherwise indicates a direct relationship between service and the current disability, or for certain disabilities, including hearing loss (as an organic disease of the nervous system), through statutory presumption if they manifest to a degree of 10 percent within one year of discharge. 38 C.F.R. §§ 3.303(a), (d). Further, with chronic diseases (as listed in 3.303(a)) which are shown in service, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence; a veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence"). A veteran's lay statements may be sufficient evidence in any claim for service connection.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Veteran contends that he suffered hearing loss as a result of noise exposure from artillery fire and transport vehicles. Therefore, he argues that service connection is warranted for bilateral hearing loss. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran underwent audiological evaluation multiple times during his military service, and while he exhibited slightly elevated hearing thresholds at each examination, his hearing acuity was not diminished to the level of a hearing loss disability under VA regulations. Additionally, post-service medical evidence establishes a diagnosis of hearing loss in the left ear only.  At the October 2011 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
20
20
LEFT
20
20
25
25
40

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left ear. These findings do not meet the criteria for a hearing loss disability in the right ear, and the VA examiner diagnosed hearing loss in the left ear only. There is no other audiological testing in the claims file that contradicts these results. 

As for the Veteran's left ear hearing loss, the October 2011 VA examiner noted the Veteran's multiple normal hearing examinations in service, but also stated that with the current level of hearing with a mild loss of acuity at only two frequencies, it is unlikely that this hearing loss is related to noise exposure during service.  The Veteran has not offered any competent opinion to contradict this opinion. 

Thus, the only evidence in support of the Veteran's claim that he has bilateral hearing loss that is a result of service is his own assertions. While the Veteran is competent to speak to facts capable of lay observation, i.e. perceived hearing loss, he does not have the requisite expertise to determine the severity of any hearing loss or the etiology of the disability. See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Where there is no disability, there can be no entitlement to compensation. See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the Veteran does not have a current disability of right ear hearing loss or such disability at any time during the claim period (see McClain v. Nicholson, 21 Vet. App. 319 (2007)), there is no disability that can be related to service. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, in the present case, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss. Therefore, his claim must be denied.


ORDER

The appeal of the issue of entitlement to service connection for degenerative disc disease C5-6 is dismissed.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Regrettably, the Board determines that a remand is necessary of the Veteran's service connection claims for pes planus and a back disability.  Initially, there are additional relevant VA treatment notes that were added to the claims file after the May 2013 statement of the case, but no supplemental statement of the case was issued.  Further, a June 2014 VA podiatry note reports that the Veteran had been seeking non-VA treatment for his feet. The Veteran also discussed this treatment at his hearing. Thus, the Veteran should be asked to provide these records or to authorize their release to VA. In addition, as the most recent VA treatment note is dated in June 2014, all additional VA treatment notes for the Veteran should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, the Board determines that additional VA examinations need to be scheduled to assess the etiology of his pes planus and back disabilities. With regard to his feet, the Veteran was afforded VA examinations in December 2011 and April 2013.  The December 2011 VA examination opinion was initially that the plantar fasciitis caused inflammation and stretching of the ligaments that resulted in pes planus, but in an addendum, the examiner concluded that the pes planus was not caused by the plantar fasciitis.  The April 2013 VA examiner opined that the plantar fasciitis less likely as not aggravated the pes planus or caused or contributed to the pes planus.  The examiner stated that the plantar fasciitis does not affect the ligaments of the feet and cannot cause pes planus.  However, given the discrepancies between the statements of the December 2011 and April 2013 VA examiners regarding the nature of plantar fasciitis and its effect on the feet, the Board determines that another VA examination should be performed by a podiatrist to address the issue of etiology of the Veteran's pes planus. 

As for the Veteran's back disabilities, the Board determines that another opinion as to whether the Veteran's current spine disabilities were caused or aggravated by his service-connected disabilities should be obtained.  While the appeal was in process, service connection was established for additional right and left knee disabilities, and the severity of the Veteran's knee disabilities has increased. Therefore, the Board finds that another VA examination as to whether the Veteran's back disabilities have been caused or aggravated by service-connected disability should be scheduled. 
Moreover, the October 2011 VA examiner noted the Veteran's pes planus when discussing an observed gait abnormality.  Thus, the back claim must also be remanded as inextricably intertwined with the pes planus claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran supply records for all non-VA foot treatment or authorize their release so that VA may obtain them on his behalf.  All attempts to obtain these records must be documented in the claims file. 

The AOJ must make two attempts to obtain private treatment records unless the first attempt demonstrates that further attempts would be futile. If the records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505 a, Pub L 112-154, 126 Stat 1165, August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A (b)(2)(B)). 

2. Associate with the claims file all VA treatment notes for the Veteran dated from June 2014 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

3. Schedule the Veteran for a VA examination with a podiatrist to assess the etiology of his bilateral pes planus disability. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted. Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral pes planus began in service, was caused by service, or is otherwise related to service?

If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral pes planus was either caused or aggravated beyond its natural progression by any service-connected disabilities, alone or in combination, including his service-connected bilateral plantar fasciitis?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.
 
4. Schedule the Veteran for a VA orthopedic examination to assess the etiology of his thoracolumbar spine disabilities. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted. Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's mild scoliosis, degenerative change of the thoracic spine, and/or  multilevel degenerative disc disease was either caused or aggravated beyond its natural progression by any service-connected disabilities, alone or in combination, including his service-connected bilateral foot and bilateral knee disabilities?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.
 
4. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without showing good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2014).

 5. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal. If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


